DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0218229, Nagahama et al., in view of US 2007/0017930, Gorrie.
Regarding claim 1, Nagahama in figures 1-9 explicitly discloses all of the elements of claim 1 except for those within brackets and underlined as follows:
A tool (Figure 9) for dispensing material 1 from a deformable tube 1 comprising a tube body 1, a sealed first end 1c, a neck 1b, and a discharge outlet 1a, said tool (Figure 9) comprising:
first and second casing halves 4-5 joinable together to form a hollow outer casing (see figures 1 and 9), the casing halves 4-5, when joined together (Figure 9), forming an aperture 4a in an upper portion of the casing 4-5 through which the discharge end la of said deformable tube 1 extends (Figure 9), said first and second casing halves 4-5 including a circumferential shelf 4c adapted to retain said neck 1b of said tube 1;

comprising a first convex section] adapted to conform to the outer surface of the tube body 1 (see figure 9), [and a second section angled away from said outer surface of said tube body and adapted to conform with the outer surface of said tube body without deformation of said tube neck when the contents of said tube are maximally dispensed].
Nagahama does not explicitly disclose that the first section is convex shaped, nor does it clearly disclose a second section that is also convex and avoids compressing the neck of the retained tube during operation. 
Gorrie in figures 1-2 teaches a toothpaste tube 108 that is held between two squeezing blocks 104-105 (see figure 1) that in at least one embodiment have a flatter convex surface 124, 128 near the tube’s closed end 136 (see figures 1-2, page 1, para 0008 “convex curvature to contact the toothpaste tube”) and a wider slightly outwardly curved surfaces 122, 126 near the dispensing end 134 (page 1, para 0010-0011, “Due to slightly curved surface 103… a squeezing pressure moves further up toothpaste tube 108 in a direction from sealed end 136 to opening end 134”), which appear to not compress or contact the neck of the dispenser as the blocks 104-105 are compressed (see figure 1).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of a convex shaped first surface (the surface closer to the tube’s closed end in figure 1 of Gorrie) that contacts the tube’s surface and having a wider second surface located closer to the dispensing end that does not compress the dispensing neck from Gorrie and modify the Nagahama device to have those features because then the Nagahama device would be even better suited to squeeze as much viscous fluid from the tube as possible, while providing a way to squeeze fluid from near the dispensing end without compressing and distorting the dispensing end (in part because the squeezing blocks of Gorrie do not reach the shoulder nor the dispensing neck of the Gorrie device, and there is no reason to make them even longer when modified/applied to the Nagahama device).
Regarding claim 2, the jaws of the actuator are rigid enough to be considered “substantially rigid” because otherwise the jaws would not serve the primary purpose: pushing contents out of the retained tube.
Regarding claim 6, the two casing halves 4, 5 appear to have generally extending shoulder elements (not labeled in figure 4) that are above the projecting bosses 4b, but the specification does not offer any detail about them. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to add generally horizontally extending base halves because then the actuator could be retained more reliably within the newly added shoulder elements of the casing halves.
Regarding claim 9, the discharge outlet la of the deformable tube 1 has external threads (see Figure 9) and the tool (Figure 1 and 9) has a dispensing nozzle 8 that has internal threads 8a that correspond to the external threads of the deformable tool 1 (see Figure 9) to engage the dispensing nozzle 8. 
Regarding claim 10, the dispensing nozzle 8 and the circumferential shelf of the casing halves 4-5 have matching “ratchets” 5a, 8c (figures 5, 7). 
Regarding claim 11, the dispensing nozzle 8 does not disclose clearly a set of external threads to retain a cover element 9.  
The examiner notes that the applicant has not assigned any criticality to the use of external threads to secure the cover element beyond the foreseeable and predictable advantages of providing a reliable way to help secure the cover element into selective position.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to add a set of external threads to replace the retaining system depicted in figure 7 because then the cover element 9 could be better and more reliably retained in between uses.
Regarding claim 12, neither Nagahama nor Gorrie explicitly recite that the second section is angled “away” from the outer surface of the tube body by approximately 30 degrees.
First, the examiner notes that the applicant has not assigned any criticality to the specific angle of the second section beyond the foreseeable and predictable advantages of providing a reliable way to dispense as much fluid without damaging the dispensing end neck.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to modify the second section’s angle to be approximately 30 degrees because it appears that the selection of 30 degrees appears to be an arbitrary design consideration which fails to patentably distinguish over the Nagahama-Gorrie combination.
Regarding claim 13, neither Nagahama nor Gorrie explicitly recite that the first convex section’s radius is approximately 10 inches.
First, the examiner notes that the applicant has not assigned any criticality to the specific radius of the first section beyond the foreseeable and predictable advantages of providing a relatively muted convex shape (as opposed to a very pronounced tight radius) which can stay in contact with the tube’s outer surface.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to modify the first section’s radius to be approximately 10 inches because it appears that the selection of 10 inches appears to be an arbitrary design consideration which fails to patentably distinguish over the Nagahama-Gorrie combination.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama, in view of Gorrie, and further in view of US 8,714,407, Frank et al..
Regarding claim 3, although the casing halves of Nagahama have complementary interlocking projections, they are not located near the upper portions of the casing halves. 
Frank in figures 1 -6 teaches a tube squeezer device (see figure 1) that has two casing halves (see figures la-lb) that has matching interlocking tapered bosses and apertures 114, 116 (see figure 1b especially). 
The examiner notes that the applicant has not assigned any criticality to the complementary interlocking projections beyond the foreseeable and predictable advantages of providing a reliable way to secure the two housing halves together.
Therefore, it would be obvious to one of ordinary skill in the art to add interlocking tapered bosses and apertures towards the upper portions as well as the lower portions of the casing halves to Nagahama that interlock to one another (as opposed to the actuator) as taught by Frank because then the actuator could be better retained inside of the casing halves during use, and tapering the bosses makes them easier to interlock and to mold and manufacture.
Regarding claim 4, the Nagahama-Gorrie-Frank combination has complementary bosses and apertures as argued in the rejection of claim 3 above.
Regarding claim 5, the Nagahama-Gorrie-Frank combination does not explicitly teach that the bosses are tapered.

Therefore, it would be obvious to one of ordinary skill in the art to add tapered bosses to the casing halves of the Nagahama modified device because then the bosses would be easier to insert into the complementary apertures, which would only make assembling the Nagahama modified device easier.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the indication of allowable subject matter is the inclusion of limitations not found in the prior art, those being: for claim 7 (and hence claim 8): “a pair of ridges extending downwardly” (claim 7, lines 1 -2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  First the examiner notes that the applicant added two additional depending claims.  The details of those depending claims drove the need to switch the secondary reference, in order to make the details of the first and second sections more clear.  As a result, THIS IS A FINAL REJECTION.  

After a consultation, the examiner still believes that claim 1 is rejectable using Nagahama in view of Albert because the examiner explained why modifying the first surface to be a convex surface was explained previously as an obvious modification of Albert, and that the applicant is not distinguishing between deforming the container’s shoulder and the container’s dispensing neck (the neck is the part that has threads, the shoulder is the broader part that tapers into the neck, and so the examiner agrees that Albert deforms the shoulder (see figure 3), the examiner does not agree that the tube neck is being deformed as well).  However, the primary examiner noted that since claims 12 and 13 were added, that new art could be justified, especially if the new art better addressed the limitations of claims 12 and 13.  So the examiner did just that, and chose Gorrie as the new secondary reference because it more clearly taught not just a first section, but a first section and a second section that were intentionally at an angle to one another.  As a result, some of the applicant’s arguments are now moot in view of the new art, but as a general statement, the Gorrie reference provides a teaching of a first section and a wider second section very similar to the applicant’s device.                        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P.B/Examiner, Art Unit 3754    

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        04/12/2021